Citation Nr: 0005283	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-21 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as pneumonia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.

In a May 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for a respiratory disorder, claimed as pneumonia, 
to the Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO) for additional development of 
the record.  A review of the record reflects that the 
requested development has been completed to the extent 
possible.  Thus, the case has now been returned to the Board 
for appellate consideration.



FINDING OF FACT

Competent medical evidence of a nexus between a respiratory 
disorder, claimed as pneumonia, and an incident of service 
has not been presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for a 
respiratory disorder, claimed as pneumonia, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Although efforts have been made by VA to obtain the veteran's 
complete service medical records, the National Personnel 
Records Center (NPRC), in response to VA requests, reported 
the records may have been destroyed in the 1973 NPRC fire.  
NPRC could not confirm the existence of such records; only 
the fact that if they had been stored at the Records Center, 
they would have been stored in an area damaged by the fire.   
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule. O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of the veteran's claim was undertaken with this duty in mind. 

Factual Background

Available service medical records reflect the veteran was 
hospitalized for four days in February 1957 for acute 
pharyngitis.  The veteran was also treated for three days in 
May 1957 for medical observation of arthritis with no disease 
found.  

Private treatment records dated from 1987 to 1994 are of 
record.  Treatment records dated in 1987 reflect various 
relevant assessments of upper respiratory infection with 
bronchitis and pharyngitis.  Various relevant assessments of 
upper respiratory infection, bronchitis, viral syndrome, and 
the flu were noted in treatment records dated in 1988.  
Treatment records dated from 1989 to 1990 reflect various 
relevant assessments of viral upper respiratory infection, 
bronchitis, viral syndrome, and the flu.  Treatment records 
dated in 1993 reflect various assessments of congestive heart 
failure, asthma, exacerbation of asthma, acute bronchospasm, 
and bilateral pleural effusion on chest x-ray.  A cardiac 
scintigraphy also revealed findings suggestive of a dilated 
left ventricle with myocardial infarction in the inferior 
wall and part of the interventricular septum.  Treatment 
records dated in 1994 reflect continued findings of 
congestive heart failure and bilateral pleural effusion.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as 
bronchiectasis will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A.§ 
5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The facts and 
circumstances of this case are such that no further action is 
warranted.

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
respiratory disorder, claimed as pneumonia, is not warranted.  

The medical evidence of record is silent for competent 
medical evidence of a nexus between the veteran's current 
respiratory disorder, claimed as pneumonia, and an incident 
of service.  Additionally, the record is silent for any 
complaints, treatment, or diagnoses related to a respiratory 
disorder or pneumonia until 1987, thirty years after the 
veteran's discharge from service.  Unfortunately, the 
contentions of the veteran are not supported by the medical 
evidence of record.  As stated by the Court, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The Court has also made it clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1994).  Consequently, the veteran's lay 
assertion that his respiratory disorder, claimed as 
pneumonia, was caused by his active service is neither 
competent nor probative of the issue in question.  While the 
veteran is competent to testify regarding the events that are 
reported to have occurred during his active service, he is 
not competent to diagnose the etiology of his own respiratory 
condition.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 
6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 
Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 
565, 657 (1993).

The Board recognizes that the veteran's service medical 
records were apparently lost in the NPRC fire.  The claims 
folder reflects that the RO has made numerous attempts to 
contact the veteran in order to obtain additional information 
needed to search other sources for additional service medical 
records.  The RO also informed the veteran of the type of 
evidence needed in order to well ground his claim.  However, 
the letters to the veteran have been returned to the RO 
undelivered and the veteran's current address is unknown 
despite numerous attempts to locate the veteran through the 
United States Postal Service.  

Thus, in the absence of competent medical evidence of a nexus 
between the veteran's current respiratory disorder, claimed 
as pneumonia, and an incident of service, the claim is not 
well grounded and must be denied. 




ORDER

Entitlement to service connection for a respiratory disorder, 
claimed as pneumonia, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

